Citation Nr: 0424273	
Decision Date: 08/31/04    Archive Date: 09/07/04

DOCKET NO.  00-07 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss.

2.	Entitlement to an initial compensable evaluation for 
residuals of a left hand injury.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1941 to 
December 1945.     

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision in 
which the RO, inter alia, denied service connection for 
bilateral hearing loss, and granted service connection and 
assigned an initial noncompensable evaluation for residuals 
of a left hand injury, effective December 22, 1998.  The 
veteran filed a notice of disagreement (NOD) in January 2000 
with respect to the October 1999 rating decision, and a 
statement of the case (SOC) was issued later that month on 
the issue of service connection for bilateral hearing loss.  
The veteran (through his representative) filed a substantive 
appeal in March 2000.  That document also expressed the 
veteran's disagreement with the initial noncompensable 
evaluation assigned for his service-connected residuals of a 
left hand injury, and a request for an RO hearing.

In April 2004, a Deputy Vice Chairman of the Board granted 
the veteran's motion to advance his appeal on docket, 
pursuant to 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 
20.900(c) (2003).

Following an April 2004 Board remand, the RO issued a May 
2004 SOC on the issue of an initial compensable evaluation 
for residuals of a left hand injury; the veteran (though his 
representative) filed a substantive appeal on this issue in 
June 2004.  In a separate June 2004 statement, the veteran's 
representative withdrew the earlier request for a hearing.  

Because the claim on appeal for an initial compensable 
evaluation for residuals of left hand injury involves a 
request for a higher initial evaluation following the grant 
of service connection, the Board has characterized this claim 
in light of the distinction noted in Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (distinguishing initial rating 
claims from claims for increased ratings for already service-
connected disability).  

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.


REMAND

Unfortunately, the Board finds that additional RO action on 
the claims for service connection and for an increased 
initial evaluation is needed, even though such action will, 
regrettably, further delay a decision on these matters.

Initially, the Board notes that a review of the claims file 
reveals that the veteran's service medical records (SMRs) are 
unavailable, and that the National Personnel Records Center 
(NPRC) informed the RO that SMRs pertaining to the veteran 
were likely destroyed in a fire at that facility in 1973.  

However, the veteran contends that he experienced acoustic 
trauma in service as a result of exposure to noise from 
gunfire and explosions while participating in various combat 
operations, notwithstanding that his military occupational 
specialty (MOS) was supply technician.  The veteran has 
further contended that service records pertaining to the 
operations of his unit and/or his own duty assignments in 
service, if available, would assist in documenting the nature 
and extent of the combat missions in which he participated.  
The veteran's DD-214 indicates that he served as a supply 
technician with the 708th Amphibian Tank Battalion, was 
involved with military campaigns in Ryukyus, Eastern 
Mandates, Western Pacific, and Leyte, and received the 
Asiatic Pacific Campaign Medal with 4 bronze service stars, 
Philippine Liberation Ribbon with one bronze star, and 
Distinguished Unit Emblem. These awards do not definitively 
establish combat service.  However, in light of the veteran's 
contentions that he served in combat, and the possibility 
that he may have experienced significant noise exposure or 
acoustic trauma associated with such service, the Board finds 
that the RO should attempt to verify whether he had combat 
service by obtaining the veteran's service personnel records.     

The Board notes that that a January 1999 VA examiner 
diagnosed the bilateral sensorineural hearing loss, but did 
not express any opinion as to etiology.  If the RO receives 
evidence of combat (and, hence, likely noise exposure), the 
RO should considering obtaining a medical nexus opinion from 
an ear, nose and throat specialist.  In this regard, the 
Board points out that the absence of in-service evidence of 
hearing loss is not fatal to the claim, see Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current 
hearing loss disability (i.e., one meeting the requirements 
of section 3.385, as noted above) and a medically sound basis 
for attributing such disability to service may serve as a 
basis for a grant of service connection for hearing loss.  
See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).    

As regards the veteran's claim for an initial compensable 
evaluation for residuals of a left hand injury, the Board 
finds that the record reflects that further examination of 
the veteran is warranted.  The veteran underwent VA 
examination in January 1999, at which time it was noted that 
the veteran demonstrated a slight inability to completely 
flex his fingers in the left hand at all joints.  The hand 
otherwise appeared normal on visual examination, although an 
x-ray showed what appeared to be a deformity of the head of 
the left fourth metacarpal from an old injury.  The examiner 
diagnosed the veteran with multiple fractures of the left 
hand in the distant past with minimal limitation of motion.   

However, the Board finds that the results of such examination 
are inadequate for evaluating the extent of the veteran's 
disability.  The January 1999 examination report reflects the 
veteran's account of having limitation of motion, 
intermittent locking of the fourth and fifth fingers, and 
occasional pain in the left hand, as well as the examiner's 
finding as to some limitation of motion; yet the examiner did 
not attempt to quantify any additional findings as to range 
of motion loss during flare-ups.  The Board notes that, when 
evaluating joints on the basis of limited motion, VA must 
consider whether the joint in question exhibits weakened 
movement, excess fatigability, incoordination, or other 
functional loss, and whether pain limits functional ability 
during flare-ups or when the joint is used repeatedly over a 
period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 205-
207 (1995); 38 C.F.R.          §§ 4.40, 4.45 (2003).  These 
determinations should be made by an examiner and should be 
portrayed by the examiner in terms of the additional loss in 
range of motion due to these factors, to include with 
repeated use and during flare-ups.  See DeLuca, 8 Vet. App at 
205-207.  

Therefore, the Board finds that, to get an accurate depiction 
of the disabling effects of the veteran's service-connected 
residuals of a left hand injury, the RO should arrange for 
the veteran to undergo another examination of his left hand.  
The veteran is hereby notified that failure to report to any 
such scheduled examination, without good cause, shall result 
in a denial of the claim for increase.  See 38 C.F.R. § 3.655 
(2003).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  If the veteran fails to 
report to the scheduled examination, the RO should obtain and 
associate with the claims file (a) copy(ies) of the notice(s) 
of the examination sent to him by the pertinent VA medical 
facility at which the examination is to take place.   

To ensure that all due process requirements are met as to 
both of the claims on appeal, the RO should give the veteran 
another opportunity to present information and/or evidence 
pertinent to these claims.  The RO's notice letter to the 
veteran should explain that he has a full one-year period for 
response.  See 38 U.S.C.A        § 5103(b)(1) (West 2002); 
see also Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO's letter 
should also invite the veteran to submit all evidence in his 
possession.  After providing the appropriate notice, the RO 
should attempt to obtain any additional evidence for which 
the veteran provides sufficient information, and, if needed, 
authorization, following the procedures prescribed in 
38 C.F.R. § 3.159 (2003).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA (to include arranging for the veteran to undergo 
further VA examination in connection with his claim for 
bilateral hearing loss, if warranted) prior to adjudicating 
the claims on appeal.  In adjudicating the veteran's claim 
for increase on the merits, the RO must document its 
consideration of "staged rating" (assignment of separate 
ratings for different time periods based on the facts found) 
pursuant to Fenderson, cited to above.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.	The RO should undertake appropriate 
action to obtain from the NPRC (and any 
other appropriate source(s), as necessary) 
all of the veteran's service personnel 
records, following the procedures set 
forth in 38 C.F.R. § 3.159 (2003).  All 
records and/or responses received should 
be associated with the claims file.  

2.	The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all pertinent 
evidence in his possession, and explain 
the type of evidence that is his ultimate 
responsibility to submit.  The RO's letter 
should clearly explain to the veteran that 
he has a full one-year period to respond 
(although VA may decide the claims within 
the one-year period).

3.	If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims file.  
If any records sought are not obtained, 
the RO should notify him of the records 
that were not obtained, explain the 
efforts taken to obtain them, and describe 
further action to be taken.  

4.	After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
VA orthopedic examination of his left 
hand.  The entire claims file must be made 
available to the physician designated to 
examine the veteran, and the examination 
report should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies (to include X-rays and range of 
motion studies, reported in degrees) 
should be accomplished and all clinical 
findings should be reported in detail.  

Regarding the latter, the examiner should 
indicate whether, during the examination, 
there is objective evidence of pain on 
motion, weakness, excess fatigability, 
and/or incoordination associated with the 
service-connected residuals of a left 
hand injury.  If pain on motion is 
observed, the examiner should indicate 
the point at which pain begins.  In 
addition, after considering the veteran's 
documented medical history and 
assertions, the examining physician 
should indicate whether, and to what 
extent, the veteran experiences likely 
functional loss due to pain and/or any of 
the other symptoms noted above during 
flare-ups and/or with repeated use; to 
the extent possible, the examiner should 
express any such additional functional 
loss in terms of additional degrees of 
limited motion.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.

5.	If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

6.	To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.	The RO must also review the claims file 
to ensure that any additional notification 
and/or development required by the VCAA 
(to include arranging for the veteran to 
undergo further examination in connection 
with the claim for service connection for 
bilateral hearing loss, if warranted) has 
been accomplished.  

8.	After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO 
should adjudicate the claims for service 
connection for bilateral hearing loss, and 
an initial compensable evaluation for 
residuals of a left hand disability.  If 
the  veteran fails to report to any 
scheduled examination, the RO must apply 
the provisions of 38 C.F.R. § 3.655(b), as 
appropriate.  Otherwise, in adjudicating 
the claim for a higher initial evaluation, 
the RO must document its specific 
consideration of the Deluca/38 C.F.R. §§ 
4.40 and 4.45 factors, as well as of 
whether "staged rating," pursuant to the 
Fenderson decision, is warranted.   

9.	 If any benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes citation to all additional legal 
authority considered and clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



